TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 26, 2017



                                      NO. 03-16-00013-CV


                                Thomas Larivee, Jr., Appellant

                                                v.

                         Geary Louis and Daniel Firepine, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
      REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court on December 11, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings. The appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.